IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER              §
OF THE BAR OF THE SUPREME              § No. 208, 2018
COURT OF THE STATE OF                  §
DELAWARE:                              § ODC File No. 113845-B
                                       §
      DONALD C. VAVALA, III,           §
          Respondent.                  §

                          Submitted: May 2, 2018
                           Decided: May 3, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

PER CURIAM:

                                     ORDER

      The Court has received sufficient evidence reflecting that Donald C. Vavala, III,

Esquire (“the Respondent”), a lawyer subject to the disciplinary jurisdiction of this

Court, has been charged with felonious criminal conduct.

      NOW, THEREFORE, IT IS HEREBY ORDERED that:

      (1)    The Respondent is immediately suspended from the practice of law in this

State, under Rule 16(a) of the Delaware Lawyers’ Rules of Disciplinary Procedure

(“DLRDP”), pending the disposition of disciplinary proceedings before the Board on

Professional Responsibility.

      (2)    During the period of interim suspension, the Respondent shall not:

             (a)   share in any legal fees arising from clients or cases referred by him
 during the period of suspension to any other lawyer; or

      (b)   share in any legal fees earned for services by others during such

 period of suspension. The Respondent also shall be prohibited from having

 any contact with clients or prospective clients or witnesses or prospective

 witnesses when acting as a paralegal, legal assistant, or law clerk under the

 supervision of a member of the Delaware Bar.

(3)   This Order shall be made public.




                                  2